108 F.3d 1387
79 A.F.T.R.2d 97-1656, 97-1 USTC  P 50,482
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Frank C. VERBECK, Jr., Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-70814.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1997.*Decided March 13, 1997.

Before:  SNEED, LEAVY and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Frank C. Verbeck, Jr. appeals pro se the tax court's decision affirming the Commissioner of Internal Revenue's determination of federal income tax deficiencies and imposition of additions to tax.  We affirm for the reasons stated by the tax court in its memorandum disposition filed July 29, 1996.  Verbeck's reliance on Weimerskirch v. Commissioner, 596 F.2d 358 (9th Cir.1979), for the proposition that the Commissioner's deficiency determination was not entitled to a presumption of correctness is misplaced because he does not deny that he received earnings as a machinist during the tax years in question.


3
Because we agree with the tax court that Verbeck's petition is frivolous, we affirm the tax court's imposition of a penalty pursuant to 26 U.S.C. § 6673.  See Larsen v. Commissioner, 765 F.2d 939, 941 (9th Cir.1985) (per curiam).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3